DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement Species Groups III-IV, as set forth in the Office action mailed on 7/29/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. As such, the restriction dated 7/29/19 is partially withdrawn, specifically the restriction to Group I claims 12-13 and 16 directed to non-elected species is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 18-21, 28-29 and 31 directed to Group II non-elected without traverse.  Accordingly, claims 18-21, 28-29 and 31 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Conrad (Reg. No. 34,567) on 12/17/21.

The application has been amended as follows: 
1. (Currently amended) A multiple target optical imaging apparatus for providing optical imaging of a plurality of physically-separated imaging sites comprising: 
a light source; 
an optical detector; and 
a plurality of coherent fiber bundles each comprising a plurality of optical fibers, said optical fibers of each fiber bundle being configured to convey light generated by the light source from a proximal end of the bundle to a distal end of the bundle, wherein each bundle is configured to have[[has]] its distal end positioned adjacent to a different one of the imaging sites, and wherein said optical fibers of each bundle are also configured to convey an optical signal from a respective imaging site from the distal end of the bundle to the proximal end of the bundle, the optical signal being detected by the optical detector.

Claims 18-21, 28-29 and 31: (Cancelled)

Allowable Subject Matter
Claim 1-4, 6, 9-13, 15-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are US 20080262359 to Tearney; US 20140336465 to Demers et al. Also relevant is US 20160022119 to Shahmoon et al. however it is not considered prior art because the teachings that Examiner believes would read upon the elements of claims, do not have support prior to the priority date in the provisional application 62/028,346 dated 7/24/14. Tearney recites a plurality of coherent fiber bundles imaging different locations however the light is not transmitted in both direction through the same fibers in Tearney on or more fiber(s) of each bundle are used for transmitting to the distal end (opposite to the end associated to the light source/detectors) and other fibers of each bundle are used for transmitting light to the proximal end. Demers recites an endoscopy handle with a coherent fiber bundle (sometimes known as an “imaging fiber” see response to arguments of Final Rejection dated 9/17/21), however it does not recite a plurality of coherent fiber bundles at multiple sites. As such the prior art alone or in combination do not anticipate nor render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 January 2022